Case 1:18-cv-01580-RCL Document 29-12 Filed 09/09/20 Page 1 of 2




                     EXHIBIT 9
~tond im l fom1 SO                                       Case 1:18-cv-01580-RCL Document 29-12 Filed 09/09/20 Page 2 of 2
llt\t, 7/YI
U.$. Office o r Pt 11"onn el l\la nD,t:f! n1tn r                                                  NOTIFICATION OF PERSONNEL ACTION



                                                                                                                                                                                                   -
fl'I\ I Supp. 296 -JJ., Subrh. -I

  l. Name (La<t, Firs!                      'liddle)                                                                                               2. Socia l ecurily           umber       3. Date of 8irlh                  4. Effecli ve Oale
   Mll,LER, MARK                                                                                                                                                                                                                  07/28/ 13

  FIRST ACTION                                                                                                                                  SECOND ACTIO
 5- A. Code                                 5- tl.       ature of Acnon                                                                         6- A.Code                        6- 8 . Nalure of Action
        792                                  CHG .IN DUTY STATION
 S-C.Code                                   S- (). Legal Aulboril~·                                                                             6- C.Code                         6- 0 . Legal Aulhoril~'
        UNM                                  ACY DIRECT£VE OR ORD
 5- E. Code                                 S- F. Legal Aulhoril y                                                                              6- E. Code                        6- F. Legal Aulhoril y


 7. FROM: Position Title and Number                                                                                                             15. TO: Position Til le a nd Number
  BUDG ET ANA LYST                                                                                                                                   BUDGET ANALY T
                                                                                                                                                     90550469 PRll41
  PHJ14102 PHll4J
8. Poy Ph,n           19. 0cc. Cod•
                                                   1 Cmdc/Lc,el
                                                    0.                       111. Step/Roi. 112.l"oto l S•l• r
                                                                                                                            11.1. ···; : ····   16. P• .; l• n 117. ~~~~ode 18. Cradc/ Lcwl 119.. lf(l/lbi. 120. Tom i ~nl ar. /Awa rd 121. 1·;;-···
                                                                                                                                                                                                   14              04
  12A. Bask l'.1y                          1128. Locality          dj.           112c. Adj. Bas ic J•ay                I12D.Orhcr Pay           20/\. B1i1.sic Pay                      208. Locality Adj.        I20C. Adj. Basic P11y       I 20D.Ot hu   P:iy
                                                                                                                        .00                                                                                                                       .00
  14 . Name a nd Location of Posi1ion's Ori:ani~a11ion                                                                                          22 . Name a nd Location of Position's Orga niza1ion
                                                                                                                                                     FE DERAL EMERG E CY MGMT AGE CY
                                                                                                                                                     Off or Chief F inancial Officer
                                                                                                                                                     Budi:et Planning & Analysis Di v
                                                                                                                                                     Mj ssion Support Burea u Bran ch

                                                                                                                                                     H CB0303000300000000                          .PP l6 201 3

  EMPLOYEE DATA
 23. Veterans Preference                                                                                                                        24. Tenure                                              25.   gency Use       26. Veterans Preference for RI F

~
                          I - Nunt
                         2 - 5- Pnlut
                                                    J - 10- r o1nllOiu bt11 1r
                                                    --1 - IO-Polul/Comt)('m:a blr
                                                                                             S - 11>-Poln l/O!hrr
                                                                                             6- 10-Pttl nlJComprn.! llbldJOu.4                       I
                                                                                                                                                            l 0 - Nonc
                                                                                                                                                              I - P~rmanirn t
                                                                                                                                                                                 l -C-Ondlllomd
                                                                                                                                                                                 l - l ndrOnltt•
                                                                                                                                                                                                        - -1                 ~ l v~ ]- , No
 27. f'EC LI                                                                                                                                    28. Annuit ant Indicator                                                     129. Pay Ra re Octermin nnl

~                                                                                                                                                    9      I NOT APPLICABLE                                                      0       I
 30. Reti re ment Plan                                                                             3 1. cr vicc Comp. Onie (Lca,•e)             32. Work        ch cdulc                                                      33. Part- Time Hours Per
     K                                                                                              01/16/82                                        F        IFULLTIME                                                                    I
                                                                                                                                                                                                                                         Biweekly
                                                                                                                                                                                                                                          Pay Period
                I

 POSITION DAT A
34. Posi1ion Occu11ied                                                                             35. FLSA Category                            36. A11rropri a1ion Code                                                      37. Bargaining Uni! Srntus
- -.- - ·11 -Compttifo1tSt r1•kr
       I            2 - £Xr-t'- pl ed ~f'l'\'ltt
                                                         J - St:S Ctn<'ral
                                                         .i - SES: Carttr Rru·n ·N.1
                                                                                                 I<!                 E - EJ t n1p1
                                                                                                                    .N - Nonr1r mpt                                                                                               1059
3ft. Outy talion Code                                                                              39. Dul)' Station (Cit y - Co uni)' -          talc or O,•erseas Loca1ion}
 40-3220-027                                                                                       MOORE CLEVELA D OK
 40. Agency ()am
                                              141.                                       142.                                    143.                                144.
   45. Remar ks




46. Employing Oepar1mcnt or ,\ gency                                                                                                              50. Signalure/Aulhcnticalion and Title of A11rrovi11g Official

  HOMELAND SECURITY                                                                                                                             EIS BY: TONYA .JOHNSON
47. Agency Code                              48. Personnel Office ID                                49. Approval Da te                          OJR ECTOR, H EADQ UARTER                                      OPERATIONS
              H CB                                                  4249                                   08/01/13

 5-Part 50-316                                                                                                                                                                                                                                        After 6/30/93
                                                                                                                                                                                                                                                     ·01- 333- 6238
                                                                                                        Kirton - AFPD - 000735
                                           This is an official ' document generated from the eOPF system.
                                                                                1
